


EXHIBIT 10.1




+                    Maximum Restricted Stock Units
Date of Grant: ____________
 
20XX RESTRICTED STOCK UNIT AWARD


SECOND AMENDED AND RESTATED SWIFT ENERGY COMPANY
2005 STOCK COMPENSATION PLAN


THIS 20XX RESTRICTED STOCK UNIT AWARD (“Award”) is granted effective
______________, 20XX (“Date of Grant”) between Swift Energy Company (the
“Company”) and _______________ (“Holder”).


WHEREAS, Section 9 of the Second Amended and Restated Swift Energy Company 2005
Stock Compensation Plan (“Plan”) authorizes the Compensation Committee of the
Company's Board of Directors (the “Committee”) to grant performance-based
Awards;


WHEREAS, the Committee desires to grant to Holder an Award under which Holder
can earn a maximum of __________ shares of common stock of the Company issuable
under this Award based on the performance factors set forth in this Award, and
subject to all of the provisions, including without limitation the vesting
provisions, of the Plan and this Award; and


WHEREAS, the Company and Holder understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Plan, all of
which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award.


NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:


1.Performance-Based Restricted Stock Unit Grant.  The Company hereby grants
Holder the right to earn, vest in and receive on the Vesting Date, up to
________ shares of common stock of the Company (“Shares”) subject to the terms
and conditions set forth in the Plan and in this Award.


2.Definitions.  All words capitalized herein that are defined in the Plan shall
have the meaning assigned them in the Plan; other capitalized words shall have
the following meaning, or shall be defined elsewhere in this Award:
(a)Reserved for definition Metric 1.


(b)Reserved for definition Metric 2.


(c)“Closing Price” means the last reported sales price, regular way, of the
primary common equity security of the Company and each Peer Company, as reported
by the primary exchange or the market upon which such security is traded.


(d)“Disability” means, without limitation, the same as it does in the Plan.


(e)“Earned Shares” means the number of Shares earned during the Performance
Period as described and calculated in Section 6 of this Award.


(f)“Fiscal Year” means the 12 month period adopted by the Company for financial
reporting purposes.


(g)“Peer Company” means each of the companies listed on Appendix A hereto that
has its primary common equity securities listed or traded on a United States
national securities exchange or NASDAQ National Market, during each day of each
calendar year, taken separately, within the Performance Period; provided,
however, that the Committee may eliminate any company listed on Appendix A if
such company ceases to be comparable to the Company during the Performance
Period by reason of bankruptcy, liquidation, merger, consolidation, changes in
business operations or other similar factors.



--------------------------------------------------------------------------------




(h)“Performance Measure” means, collectively, the Company's performance during
the Performance Period compared to that of its Peer Companies during the
Performance Period, as determined based upon the (i) Metric 1 and (ii) Metric 2;
provided, further, that when reference to a specific Performance Measure is
intended, reference will be made to such specific Performance Measure.


(i)“Performance Period” means the period beginning on January 1, 20XX, and
ending on December 31, 2015.


(j)“Performance Percentage” means the Holder's aggregate Performance Percentage
Points determined as of the last day of the Performance Period.


(k)“Performance Percentage Points” means, collectively, the points, designated
as Performance Percentage Points, earned with respect to each Performance
Measure during the Performance Period.


(l)“Pro Ration” means the pro ration between the gradients of each Performance
Measure so that for example if the gradients provide for 62.5 Performance
Percentage Points at the last gradient for a particular Performance Measure and
50 Performance Percentage Points at the next highest gradient, and the
percentile rank or increase or performance level achieved falls midway between
those two gradients, the Performance Percentage Points credited to Holder
attributable to that Performance measure would be 56.25.


(m)“Target Shares” means _______ Shares, which is the number of Shares which
will be Earned Shares if Holder's Performance Percentage is 100%.


(n)“Vesting Date” means ______, 20XX.


3.Performance Percentage Points Earned With Respect To Metric 1. Subject to Pro
Ration, the Performance Percentage Points which will be credited to Holder with
respect to Metric 1 are set forth in the following chart based on the relative
percentile position of the Company based upon the Metric 1 of the Company
(expressed as a %) as compared to the Metric 1 of the Peer Companies ranked in
the descending order of their respective Metric 1 in order to determine the
percentile rank of the Company among the Peer Companies.  
 
Company Metric 1 Percentage
v. Metric 1 Percentage of Peers
 
Performance
Percentage Points
 
 
Greater than XX Percentile
 
XX
 
 
Greater than XX Percentile
 
XX
 
 
Greater than XX Percentile
 
XX
 
 
Less than XX Percentile
 
—
 

 
4.Performance Percentage Points Earned With Respect To Metric 2. Subject to Pro
Ration, the Performance Percentage Points which will be credited to Holder with
respect to Metric 2 are set forth in the following chart based on the relative
percentile position of the Company based upon the Metric 2 of the Company
(expressed as a %) as compared to the average Metric 2 of the Peer Companies
ranked in the descending order of their respective Metric 2 in order to
determine the percentile rank of the Company among the Peer Companies:
 
Company Metric 2 Percentage v.
Average Metric 2 Percentage of Peers
 
Performance
Percentage Points
 
 
Greater than XX Percentile
 
XX
 
 
Greater than XX Percentile
 
XX
 
 
Greater than XX Percentile
 
XX
 
 
Less than XX Percentile
 
—
 



5.Committee's Reduction of Performance Percentage Points. Notwithstanding any
provision hereof to the contrary, the Committee may reduce Holder's otherwise
earned Performance Percentage Points.



--------------------------------------------------------------------------------






6.Earned Shares.


(a)Earned Shares.  The amount of Earned Shares shall be equal to the product of
(i) the Target Shares, multiplied by (ii) the Performance Percentage.  The
Committee will determine, and will advise Holder, of Holder's Performance
Percentage as soon as reasonably possible after the last day of the Performance
Period.


(b)Change in Control; Death; Disability.  Notwithstanding the foregoing and any
other provision hereof to the contrary, if any of the following occur during the
Performance Period: (i) a Change in Control; (ii) in accordance with the Plan,
Holder's employment with the Company or Subsidiary or service as a director
terminates by reason of Holder's death; or (iii) in accordance with the Plan,
Holder's employment with the Company or Subsidiary or service as a director
terminates by reason of Disability (as defined in the Plan), then in each case
and regardless of the Performance Percentage at the date of any such event,
Holder (or in the case of clause (ii), Holder's beneficiary) will be entitled to
receive delivery of all of the Target Shares (notwithstanding any provision
hereof to the contrary, none of which Target Shares will be retained by the
Company other than as payment for withholding) as soon as reasonably possible
following such event, but in no event later than the 15th day of the third month
after the end of the calendar year in which such event occurs, and Holder
permanently shall forfeit the right to receive any other amounts of Shares to be
issued under this Award.


(c)Certain other Terminations of Employment. Subject to the Plan, if during the
Performance Period Holder's employment with the Company or Subsidiary or service
as a director: (i) terminates as a result of Holder's retirement (in compliance
with Holder's employment agreement with the Company or Subsidiary) or (ii) is
terminated by the Company for any reason other than For Cause, then in each
case, Holder shall be entitled to receive delivery of a pro rata portion of the
Target Shares, calculated as follows: (x) (A) the total Performance Percentage
that Holder would have earned during the Performance Period multiplied by (B)
the Target Shares, with the number obtained in (x) multiplied by (y) a ratio the
numerator of which is number of days during the Performance Period that Holder
was employed with the Company or Subsidiary or served as a director, and the
denominator of which is the total number of days in the Performance Period.
Notwithstanding any provision hereof to the contrary, none of the pro rata
portion of the Target Shares will be retained by the Company, other than as
payment for withholding. Delivery of the pro rata portion of the Target Shares
will occur as soon as reasonably possible after the last day of the Performance
Period, and Holder permanently shall forfeit the right to receive any other
amounts of Shares to be issued under this Award.


(d)For Cause. For purposes of this Award, “For Cause” means termination of
employment on account of any act of fraud or intentional misrepresentation or
embezzlement, misappropriation or conversion of assets of the Company or any
Subsidiary, or the intentional and repeated violation of the written policies or
procedures of the Company, provided that, for an employee who is party to an
individual severance or employment agreement defining Cause, “Cause” shall have
the meaning set forth in such agreement. For purposes of this Award, Holder's
termination or other separation shall be deemed to be For Cause if, after
Holder's employment has ended, facts and circumstances are discovered that would
have justified, in the opinion of the Committee, a termination For Cause.


7.Vesting (and Forfeiture) of Earned Shares.


(a)Employment on the Vesting Date. Except as expressly provided in Section 6(c)
of this Award, Holder must be continuously employed by, and an employee of, the
Company or an affiliate of the Company or a director of the Company, on the
Vesting Date of the Award.


(b)Forfeiture. Except as expressly provided in Section 6(c) of this Award, all
of Holder's rights to Shares earnable under this Award shall be immediately and
irrevocably forfeited if Holder ceases to be an employee of the Company or any
affiliate of the Company, whether or not employment is terminated with or
without cause, unless the Compensation Committee shall determine otherwise. Upon
forfeiture, Holder will no longer have any rights relating to the right to earn
Shares under this Award.


(c)Termination of Award. This Agreement shall terminate with respect to Shares
issued under this Award upon delivery to Holder of such Shares.





--------------------------------------------------------------------------------




8.Withholding.  On the Vesting Date, the minimum federal income tax withholding
required to be made by the Company shall be paid by Holder (or Holder's
Beneficiary) to the Committee in cash, or by authorizing the Company to retain
an amount of Shares to be issued under this Award.


9.Administration.  Without limiting the generality of the Committee's rights,
duties and obligations under the Plan, the Committee shall have the following
specific rights, duties and obligations with respect to this Award.  Without
limitation, the Committee shall interpret conclusively the provisions of the
Award, adopt such rules and regulations for carrying out the Award as it may
deem advisable, decide conclusively all questions of fact arising in the
application of the Award, certify the extent to which Performance Measures have
been satisfied and the number of Performance Percentage Points earned, exercise
its right to reduce Performance Percentage Points, and make all other
determinations and take all other actions necessary or desirable for the
administration of the Award.  The Committee is authorized to change any of the
terms or conditions of the Award in order to take into account extraordinary or
unforeseen events, including without limitation any material unanticipated
change in the Company's operations, corporate structure, assets, or similar
change, or changes in market factors that have an effect on the Company and the
Peer Companies, but in each case only to the extent that such action carries out
the original purpose, intent and objectives of the Award. All decisions and acts
of the Committee shall be final and binding upon Holder and all other affected
parties.


10.Recovery of Award.


(a)The Holder acknowledges and agrees that all or any portion of this Award is
subject to an obligation of repayment by Holder if the amount of the Award was
calculated based upon the achievement of certain financial results (as reflected
in the financial statements of the Company reported in the Company's Form 10-K
for each year in the Performance Period or otherwise) or other performance
metrics that, in either case, were subsequently found to be materially
inaccurate. The amount that shall be repaid by the Holder shall be based on the
excess amount paid or awarded to Holder under the Award as compared to the
amount that would have been paid or awarded had the material inaccuracy not
occurred.


(b)If the Committee determines that the Holder engaged in misconduct,
malfeasance or gross negligence in the performance of his or her duties that
either caused or significantly contributed to the material inaccuracy in
financial results or other performance metrics, there shall be no time limit on
this right of recovery, which shall apply to all future Awards as well as to any
and all pre-existing Awards. In all other circumstances, this right of recovery
shall apply to all future Awards as well as to any and all pre-existing Awards
for a period not exceeding one (1) year after the Vesting Date of each such
Award.


(c)Holder hereby agrees that, if he or she does not promptly repay the amount
recoverable hereunder within thirty (30) days of a written demand therefor, such
amount may be withheld from compensation of any type not yet due and payable to
Holder, including, but not limited to, the cancellation of future Awards, as
determined by the Committee in its sole discretion.


(d)The Committee is granted the discretionary authority to interpret and enforce
this provision as it determines to be in the best interest of the Company.
Notwithstanding anything herein, this provision shall not be the Company's
exclusive remedy with respect to such matters. Holder agrees that the Company
may unilaterally amend this provision at any time to comply with applicable law
or securities exchange listing rules, as the same may be in effect from time to
time.


11.Restrictions on Transfers.  The rights under this Award may not be
transferred, pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance shall be void and
unenforceable against the Company, and no attempt to transfer the rights
hereunder, whether voluntary or involuntary, by operation of law or otherwise,
shall vest the purported transferee with any interest or right in or with
respect to such Award other than by will or the laws of descent and
distribution, and so long as Holder lives, only Holder or his or her guardian or
legal representative shall have the right to receive and retain Earned
Performance Cash.


12.No Right to Retention. The grant of this Award shall not be construed as
giving Holder the right to be employed or continue to be employed by the Company
or an affiliate of the Company, nor will it affect in any way the right of the
Company or an affiliate of the Company to terminate such employment or position
at any time, with or without cause, pursuant to the terms of an employment
agreement, if any, or otherwise in accordance with applicable law. In addition,
the Company or an affiliate of the Company may at any time terminate any
employment



--------------------------------------------------------------------------------




agreement free from any liability or any claim under the Plan or this Award.
Nothing in this Award shall confer on any person any legal or equitable right
against the Company or any affiliate of the Company, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
affiliate of the Company. The award granted hereby shall not form any part of
the consideration, compensation of fees of Holder for purposes of termination
indemnities, irrespective of the reason for termination of any employment. Under
no circumstances shall Holder be entitled to any compensation for any loss of
any right or benefit under this Award or Plan which such Holder might otherwise
have enjoyed but for termination of employment, whether such compensation is
claimed by way of damages for breach of contract or otherwise. By entering into
this Award, Holder shall participate in the Plan and be deemed to have accepted
all the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee (as defined in the Plan) and shall be fully
bound thereby.


13.Governing Law and Venue. This Agreement will be governed by and interpreted
in accordance with laws of the State of Texas without giving effect to any
conflict of laws provisions, with venue in the state or federal courts in Harris
County, Texas. Holder hereby irrevocably consents to personal jurisdiction and
venue in any such court and hereby waives any claim he or she may have that such
court is an inconvenient or improper forum for the purposes of any such suit,
action or other proceeding. Holder hereby irrevocably consents to the service of
process of any of the aforementioned courts in any such suit, action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to such party at the address of such party set forth below.


14.Unenforceability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify this Award under any applicable law, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without materially altering the purpose or intent of
the Plan or this Award, such provision shall be stricken as to such jurisdiction
or this Award, and the remainder of the Agreement shall remain in full force and
effect.


15.No Trust or Fund Created. Neither the Plan nor this Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any affiliate of the Company and Holder or
any other person.


16.Headings. Headings are given to the Sections and subsections of the Agreement
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Agreement or any provision thereof.


17.Signature. Employee hereby acknowledges that the photocopy of the Chief
Executive Officer's signature evidenced in this writing, although not his
original signature, has the full force and effect of his original signature for
the purposes stated therein.


18.Waivers.  Any waiver of any right granted pursuant to this Award shall not be
valid unless it is in writing and signed by the party waiving the right.  Any
such waiver shall not be deemed to be a waiver of any other rights.


19.Severability.  If any provision of this Award is declared or found to be
illegal, unenforceable or void, in whole or in part, the remainder of this Award
will not be affected by such declaration or finding and each such provision not
so affected will be enforced to the fullest extent permitted by law.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Award to be executed on its
behalf by its duly authorized representative and Holder has hereunto set his or
her hand, on this ___ day of _______, 20XX, effective as of the Date of Grant.


SWIFT ENERGY COMPANY             HOLDER


By:
 
 
 
 
Terry Swift
Chief Executive Officer
 
__________________
__________________






